Citation Nr: 1124235	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  03-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a low back disability from October 25, 1999 to May 8, 2008, specifically, for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine, and to a rating higher than 10 percent for this disability since August 1, 2008.

(In the interim, from May 9, 2008 to July 31, 2008, the Veteran had a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran had recognized active military service in February 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for a low back disability and assigned an initial 10 percent rating retroactively effective from October 25, 1999, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating when this occurs VA must consider whether to "stage" his rating, meaning assign different ratings at different times since the effective date of his award to compensate him for variances in the severity of his disability).

The Board remanded this claim in February 2005, March 2006, November 2006, and October 2007 for further development and consideration.

In January 2008, following that most recent remand, the Appeals Management Center (AMC) issued a decision also granting service connection for the associated radiculopathy of the lower extremities and assigning initial, separate, 0 percent (i.e., noncompensable) ratings retroactively effective from April 10, 2006.

The Board subsequently, in June 2008, again remanded this case to the RO via the AMC for still further development and consideration.

The RO subsequently, in March 2009, granted a temporary total (100 percent) rating for the low back disability from May 9, 2008, to July 31, 2008, to compensate the Veteran for his convalescence following low back surgery.  See 38 C.F.R. § 4.30.  The prior 10 percent rating resumed as of August 1, 2008.


The Board again remanded this case in May 2010 because there had not been substantial compliance with its prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).  In this most recent remand, the Board reiterated the Veteran had filed a timely notice of disagreement (NOD) with the RO's assignment of initial noncompensable ratings for his lower extremity radiculopathy.
He therefore was entitled to a statement of the case (SOC) concerning these derivative claims, if not already provided, and an opportunity to the complete the steps necessary to "perfect" his appeal of these claims to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

On remand, the RO sent him this required SOC concerning these derivative claims in June 2010, but he did not in response file a timely substantive appeal (VA Form 9 or equivalent statement) to, as mentioned, complete the steps necessary to perfect his appeal of these other claims to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2010).

Past cases held that, if the file did not contain a timely NOD, SOC, and VA Form 9 or equivalent [substantive appeal], the Board was not required, and in fact, had no authority, to decide a claim).  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Bowles v. Russell, 551 U.S. 205 (2007); and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997).  A more recent precedent case, however, held that 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely (or, like here, not filed), rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Here, though, the Board specifically explained when remanding these derivative claims in June 2008 and May 2010 that, to complete the steps necessary to "perfect" his appeal of these derivative claims, the Veteran would still need to file a substantive appeal (VA Form 9 or equivalent statement) once he received the SOC concerning these derivative claims.  So he was made well aware of the need to do this and, yet, he clearly did not.

Consequently, the appeal now only concerns whether he was entitled to an initial rating higher than 10 percent for his underlying low back disability from October 25, 1999 to May 8, 2008, and whether he has been entitled to a rating higher than 10 percent for this disability since August 1, 2008, keeping in mind that he had a temporary 100 percent convalescent rating in the interim.

FINDINGS OF FACT

1.  From October 25, 1999 to May 8, 2008, the Veteran's low back disability was manifested by full or nearly full range of motion with no muscle spasm, guarding, abnormal gait or abnormal curvature of his spine; he also had negative straight leg raises and normal muscle strength, reflexes, and sensation in his lower extremities until April 2006.

2.  From May 9 to July 31, 2008, he had a temporary 100 percent convalescent rating for this low back disability under the provisions of 38 C.F.R. § 4.30.

3.  Since August 1, 2008, his low back disability has been manifested by a slightly limping gait, tenderness in the paravertebral muscles, and painful range of motion to 60 degrees of forward flexion; his pain also has limited his backward extension to just 10 degrees, and the August 2008 VA compensation examiner described the disc disease as "severe".

CONCLUSION OF LAW

1.  From October 25, 1999 to May 8, 2008, the criteria are not met for a rating higher than 10 percent rating for the low back disability.  Since August 1, 2008, however, the criteria are met for a higher 40 percent rating for this disability, though no greater rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5292, 5293 (1999), and Diagnostic Codes 5292, 5293, 8520 (effective September 23, 2002), and Diagnostic Codes 5242, 5243, 8520 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act ( VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has had on employment, is found in an increased-rating claim, the appellant's burden to show prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2001, September 2002, March 2006, December 2006, October 2007, and June 2008.  These letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The initial April 2001 letter was sent when he was trying to establish his underlying entitlement to service connection for his low back disability, which the RO later granted in the March 2002 decision from which this appeal ensued.  The additional letters since issued concerned his request for a higher rating for this low back disability, which is a "downstream" issue.  Indeed, the more recent March 2006, December 2006, October 2007 and June 2008 letters complied with Dingess by apprising him of this downstream disability rating element of his claim, as well as the downstream effective date element.

But in cases, as here, where the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim - although, as mentioned, he nonetheless has received this additional notice.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin, etc., instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  The RO sent the Veteran this required SOC in November 2002 addressing the downstream disability rating element of his claim.  The RO/AMC also since has issued SSOCs in October 2005, June 2006, May 2007, February 2008, and January 2010.  The SOC and these several SSOCs included citation to the applicable statutes and regulations and contained discussions of the reasons and bases for not assigning a higher initial rating - that is, for the times when the Veteran did not have the temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 ("Paragraph 30").

For reasons unknown to the Board, what started as a relatively simple claim (procedural wise) for a higher initial rating for the low back disability required six remands in February 2005, March 2006, November 2006, October 2007, June 2008 and May 2010, three of which were for the sole purpose of having either a doctor examine the Veteran or undersign for the physician's assistant who performed the examinations.  And the Board was unable to decide the claim, as a matter of law, until there was at least substantial compliance with those remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The February 2005 remand instructed the AMC to obtain VA treatment records and private treatment records and schedule a VA compensation examination to assess the orthopedic and neurological manifestations of the Veteran's low back disability.  The records were obtained and an examination was performed in June 2005 by a physician's assistant (PA).  The examination by a PA was not undersigned by a physician and considered inadequate, so the claim was again remanded in March 2006 for an examination by a physician.  But see Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish that examiner's competency).  An additional examination consequently was performed in March 2006, but by the same PA, so the claim was again remanded in November 2006 for an examination by a physician.  An examination was performed in December 2006, but again by the same PA, so the claim was again remanded in October 2007 for an examination by a physician.  An examination was performed in November 2007, however, again by the same PA.


Prior to the June 2008 remand, the Veteran had been granted separate ratings for the associated neurological manifestations of his low back disability (and, specifically, for radiculopathy affecting his lower extremities), but had not been issued an SOC in response to his NOD concerning the ratings initially assigned for this additional disability.  He also had recently undergone surgery, so the Board's June 2008 remand instructed that an SOC be issued and another examination performed to reassess the severity of his disability since the surgery.  He had this additional examination in August 2008, and this time by a physician, and a temporary 100 percent rating was assigned to compensate him for his convalescence following his surgery.  But no SOC was issued in response to his NOD concerning the ratings initially assigned for his associated lower extremity radiculopathy.  So these claims were once again remanded in May 2010 for this necessary SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The AMC sent him an SOC concerning these claims in June 2010 and, as already explained, he did not file a timely substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of these additional claims to the Board concerning the ratings initially assigned for his associated lower extremity radiculopathy (i.e., the neurological manifestations of his low back disability).  See 38 C.F.R. § 20.200 (indicating that an appeal to the Board consist of a timely filed NOD in writing and, after receipt of an SOC, a timely filed substantive appeal (VA Form 9 or equivalent statement)).

It further warrants mentioning that the Board's remand of this case in March 2006, November 2006, and October 2007 because the examinations had been performed by a PA rather than a physician (or, alternatively, had not been undersigned by a physician) is no longer reason or justification for remanding a claim.  In Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), the Court held that VA satisfies its duty to assist when it provides a medical examination by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, irrespective of whether this person is a medical doctor, nurse practitioner or physician's assistant.  Indeed, recent change in VA policy has been made and, with the exception of listed specialty examinations such as 

mental health, dental, audiology, and optometry, examination reports no longer need to be co-signed by a physician when the report has been signed by either a nurse practitioner or physician's assistant.  See VBA Fast Letter No. 10-32 (Sept. 1, 2010).

As the AMC obtained the requested treatment records, performed the requested VA examination, and issued an SOC in response to the Veteran's NOD concerning the ratings initially assigned for his associated lower extremity radiculopathy, the Board finds the RO and AMC substantially complied with the Board's remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all relevant medical and other records that he identified.  He also as mentioned was examined for VA compensation purposes in February 2002, October 2002, June 2005, March 2006, December 2006, November 2007, and August 2008.  Although four of those seven examinations were performed by a PA and not undersigned by a medical doctor/physician, the Board finds that these examination reports and the other evidence in the file still contain sufficient evidence and information to determine the appropriate rating for the Veteran's low back disability, the determinative issue.  So additional examination is not needed, especially considering, as also mentioned, he since has even had an examination by a physician.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Although his most recent examination was nearly 3 years ago, neither he nor his representative has alleged an increase in symptomatology since that most recent examination so as to, in turn, necessitate yet another remand for yet another examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The requirement of a contemporaneous examination does not require a new examination based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the Board finds that no further development of the claim is needed to meet the requirements of the VCAA.

II.  Whether the Veteran is Entitled to a Higher Rating for his Low Back Disability

In March 2002, the RO granted service connection for L4-5 disk protrusion, 
L5-S1 disk herniation, facet joint osteoarthritis at L4-5 and L5-S1, and degenerative disk disease at L5-S1 and assigned an initial 10 percent rating retroactively effective from October 25, 1999, the date of receipt of this claim.  The Veteran appealed for a higher initial rating for this disability.  See Fenderson, 12 Vet. App. at 125-26 (indicating in this circumstance VA adjudicators must consider whether the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability has exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, in which case the rating has to be "staged" to compensate the Veteran for this variance).  

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The criteria for rating disabilities of the spine were amended on two occasions since the Veteran filed his claim in October 1999.  The Board is required to consider his claim in light of both the former and revised standards to determine whether an increased rating for his low back disability is warranted.  But VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; (Apr. 10, 2000).  See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

The Veteran's low back disability was initially rated primarily under the former DC 5293, for intervertebral disc syndrome (IVDS, i.e., disc disease).  This DC provided for a 10 percent rating for recurring attacks of mild IVDS; a 20 percent rating for recurring attacks of moderate IVDS, and a 40 percent rating for recurring attacks of severe IVDS with intermittent relief.  A 60 percent rating required pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (1999).

Lower spine disabilities could also be rated under DC 5292 for limitation of motion of the lumbar spine.  DC 5292 provided a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a 40 percent rating for severe limitation of motion.  The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  However, the Rating Schedule provides some guidance by listing normal ranges of motion of the thoracolumbar spine for VA purposes to be 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 30 degrees of rotation.  See 38 C.F.R. § 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 2003).

The first amendment pertaining to IVDS became effective on September 23, 2002.  Under the revised criteria, IVDS is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (September 23, 2002).


Under these revised criteria, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks; a 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months and a 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bedrest and treatment "prescribed by a physician."  Id.

As to the determination of the neurological manifestations, DC 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The second amendment, effective September 26, 2003, involved a revision of the portion of the Rating Schedule to which diseases and injuries of the spine are evaluated.  In particular, DC 5293 for rating IVDS was changed to DC 5243, which provides that ratings are now based on either the General Rating Formula for Diseases and Injuries of the Spine (effective September 26, 2003), or on the basis of incapacitating episodes (the criteria for which remain unchanged from September 23, 2002), whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

The Veteran as mentioned had VA compensation and pension examinations (C&P exams) in February 2002, October 2002, June 2005, March 2006, December 2006, November 2007, and August 2008.  He also submitted VA treatment records and private treatment records in furtherance of his claim.  A relevant summary of this evidence follows.

During the February 2002 VA examination, the Veteran reported low back pain radiating into his left lower extremity.  He also reported that he had lost two days of work in the last year due to back pain.  The examiner found that the Veteran had a normal reciprocal type gait.  He had full range of motion of the lumbosacral spine, including flexion, extension, rotation and side-bending (lateral flexion).  He had evidence of mild paraspinal muscle spasm with a straightening of the normal lordotic curve.  The examiner noted 5/5 muscle strength and 2+ reflexes in the lower extremities.  

During the October 2002 VA examination, the Veteran reported low back pain, weakness, stiffness, fatigability and lack of endurance.  He also reported that he had not lost any days of work in the past year due to back pain, but that he had sought medical treatment about 8-10 times.  The examiner observed the Veteran's gait was normal.  The examiner indicated no significant abnormality of color, deformity, swelling, or atrophy and no tenderness to palpation.  The examiner noted range of motion of the back to 80 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion bilaterally, and 35 degrees of lateral rotation bilaterally.  The examiner noted pain from 20 degrees of lateral flexion on the left side.  The Veteran was able to repeat movements five times without additional limitation of motion.  The examiner noted negative straight leg raises and normal muscle strength, reflexes and sensation in the lower extremities.  The examiner indicated the Veteran's symptoms were relatively mild, but that he may have further limitation of motion on flare-ups.  He reported flare-ups 3-4 times a year for 
4-6 weeks.

During the June 2005 VA examination, the Veteran reported flare-ups of his back pain 4-5 times a year, lasting 7-8 days, but no prescribed bedrest.  He also reported missing 2-3 days of work due to medical care for his back.  The examiner noted a fairly normal gait.  The examiner noted no kyphosis, scoliosis, abnormal listing of the back or reverse scoliosis.  The examiner noted no muscle spasm or tenderness on palpation.  The examiner found range of motion of the Veteran's lumbosacral spine to 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion bilaterally, and 40 degrees of lateral rotation bilaterally.  The examiner noted pain from 20 degrees of lateral flexion on the right side.  The examiner noted no change in range of motion on repetitive testing.  The examiner noted normal sensation, 5/5 muscle strength and 2+ reflexes in the lower extremities.

During the March 2006 VA orthopedic examination, the Veteran reported that he had not missed any days of work in the last year due to back pain.  He also reported no flare-ups in the last year and that he had not been prescribed bedrest in the last year.  The examiner noted the Veteran had a fairly normal gait and that he was able to stand erect.  The examiner noted no abnormality of color, deformity, swelling or atrophy in the lumbosacral spine.  The examiner noted the Veteran's spine was not tender to palpation.  The Veteran's lumbosacral spine had range of motion to 80 degrees of flexion, 30 degrees of extension, 25 degrees of right lateral flexion, 30 degrees of left lateral flexion, and 45 degrees of lateral rotation bilaterally.  The examiner noted pain starting at 20 degrees of right lateral flexion.  The examiner noted no additional limitation of movement on repetitive testing due to pain, weakness, fatigability, or incoordination.  The examiner noted negative straight leg raises and normal sensation, reflexes and motor strength in the lower extremities.  The examiner noted no muscle spasm or guarding, and no gross scoliosis, lordosis or abnormal kyphosis. 

During the March 2006 neurological examination, the examiner found normal sensation and reflexes in the lower extremities.  The examiner also noted normal muscle power, tone and bulk.  The Veteran reported brief episodes of numbness and tingling in his left leg, which the examiner determined was possible lumbosacral radiculopathy based on a contemporaneous April 2006 electromyograph (EMG).

During the December 2006 VA examination, the Veteran reported low back pain predominantly in the small of his back with episodes of numbness into both legs.  He also reported one flare-up in the last year, but no days lost from work due to back pain.  The examiner noted no muscle spasm, guarding or local tenderness.  He noted no abnormal gait or abnormal spinal contour.  The Veteran had range of motion of his lumbosacral spine to 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion bilaterally, and 45 degrees of lateral rotation bilaterally.  The examiner noted no additional limitation on repetitive movements due to pain, weakness, fatigability, and incoordination.  The examiner found negative straight leg raises.  The Veteran had normal sensation, reflexes, and motor function in his lower extremities.

During the November 2007 VA examination, the Veteran reported low back pain that goes into his left hip.  He also reported periodic right and left leg numbness.  He reported two flare-ups a year for a month to a month and half.  He reported during a flare-up inactivity made his symptoms worse.  The examiner noted that the Veteran walked with a very, very minimal limp.  The examiner noted no significant abnormality of color, deformity, swelling or atrophy of the lumbosacral spine.  The examiner noted no tenderness to palpation or muscle spasm in the back.  The Veteran had range of motion in his lumbosacral spine to 85 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 45 degrees of lateral rotation.  The examiner noted no additional limitation of movement on repetitive testing due to pain, weakness, fatigability or incoordination.  The examiner noted negative straight leg raises.  The Veteran's lower extremities had normal sensation, reflexes, and motor function.

In April 2008, the Veteran reported a severe flare-up of his low back symptoms.  He underwent a microdiskectomy in May 2008.  A June 2008 VA physical therapy record indicates he did not have an antalgic gait.  He had decreased lumbar lordosis.  He could flex to 90 degrees and extend to 15 degrees.  During a July 2008 physical therapy appointment, he reported more soreness in his back in the morning, which resolves with exercises.

During the August 2008 VA examination, the Veteran reported that he had stiffness and pain in his back first thing in the morning, which resolved some throughout the day.  The examiner noted a slightly limping gait.  The examiner noted tenderness in the paravertebral muscles.  The Veteran had range of motion of his lumbosacral spine to 70 degrees of flexion, 20 degrees of extension, 30 degrees of lateral flexion bilaterally, and 30 degrees of lateral rotation bilaterally.  The examiner noted pain from 60 degrees of flexion and 10 degrees of extension.  The examiner noted no additional limitation of movement on repetitive testing.  Straight leg raises were positive on the left, negative on the right.  The Veteran's lower extremities had normal sensation and strength.  The examiner noted "severe" lumbar disk disease.

A.  Criteria in Effect Prior to September 23, 2002 (Old or Former Criteria)

As to a rating under the former DC 5293, the examination reports mentioned suggest the Veteran's low back disability prior to his flare-up in April 2008 and subsequent surgery was manifested by only relatively mild IVDS, so 10-percent disabling.  The determinative issue is one of degree, considering the relative frequency and severity of his symptoms.  See 38 C.F.R. §§ 4.2, 4.6.  And in this regard, he reported no more than minor flare-ups of the condition and had not indicated doctor-prescribed bed rest.  The examinations revealed some symptoms of mild sciatic neuropathy - such as complaints of occasional numbness in his left leg and mild paravertebral muscle spasm.  But the objective findings did not find evidence of sciatic neuropathy in his lower extremities such as abnormalities in sensation, reflexes or muscles strength.  Therefore, the symptoms of nearly full range of motion, even despite his complaints of back pain, and just occasional left leg numbness and infrequent flare-ups, account for no more than mild symptoms of IVDS.

He did not have more than mild IVDS until April 2008 or thereabouts.  The August 2008 VA examination report indicates his symptoms had progressed to severe lumbar disk disease.  Keep in mind, however, he received a temporary 100 percent rating around this same time (from May 9, 2008 to July 31, 2008) to compensate him for his convalescence following his need to undergo low back surgery.  He also around this same time, as a result of the RO's January 2008 decision, received separate ratings - albeit noncompensable, for the associated radiculopathy affecting his lower extremities.  Unfortunately, though, despite two Board remands, he did not perfect his appeal to the Board concerning his disagreement with these additional ratings under DC 8520.

And as for a rating under the former DC 5292, the October 2002, June 2005, March 2006, December 2006 and November 2007 examinations showed just relatively slight limitation of motion, so entitlement to no more than a 10 percent rating under the former DC 5292.  At all five examinations he had nearly full range of motion in all directions (forward flexion, backward extension, rotation, and lateral flexion).  See 38 C.F.R. § 4.71a, Plate V.  He had some pain at 20 degrees on right-sided lateral flexion during the June 2005 and March 2006 examinations, but that only restricted motion in this direction to 2/3 of the normal 30 degrees.  Moreover, range of motion in all of the other directions tested was either completely normal or, at worst, no more than slightly restricted.  The June 2005 VA examiner found range of motion of the lumbosacral spine to 90 degrees of flexion (normal), 30 degrees of extension (also normal), lateral flexion to the left side to 30 degrees (normal), and 40 degrees of rotation bilaterally (so even exceeding the normal 30 degrees).  This examiner also noted no change in range of motion on repetitive testing of the type contemplated by DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The March 2006 VA examiner determined the Veteran's lumbosacral spine had range of motion to 80 degrees of flexion (so only 10 degrees less than normal flexion), 30 degrees of extension (entirely normal), 30 degrees of left lateral flexion (entirely normal), and 45 degrees of lateral rotation bilaterally (so again even exceeding normal rotation to 30 degrees).  And there again was no additional limitation of movement on repetitive testing due to pain, weakness, fatigability, or incoordination of the type contemplated by DeLuca.

During the August 2008 examination following the surgery and convalescence, the Veteran had more limited range of motion.  He could only flex his low back to 60 degrees without pain (out of a possible 90 degrees, meaning he had 2/3 of normal flexion).  He could only extend his low back to 10 degrees without pain (out of a possible 30 degrees, meaning he had just 1/3 of normal extension).  He could flex and extend another 10 degrees, but with pain.  So factoring in the effect of his pain on his range of motion in these directions, it has been moderately restricted since that examination.  So his disability warrants a higher 20 percent rating since August 1, 2008, if one considers the former DC 5292.  But even further, his disability warrants an even higher 40 percent rating under the former DC 5293 since that VA compensation examiner also described the Veteran's disc disease (IVDS) as "severe".

B.  Criteria in Effect from September 23, 2002 to September 26, 2003 (Interim Criteria) and since September 26, 2003 (Current Criteria)

With respect to the revised rating criteria for IVDS, the evidence does not establish the occurrence of any incapacitating episodes - much less of sufficient duration and frequency as to warrant assigning a higher rating.  At all examinations, the Veteran described low back pain that limited his activities and at times required him to lie down to relieve his symptoms.  However, he did not indicate or imply that he had required any bedrest in the last year because of his low back disability or, importantly, that a physician actually had prescribed bed rest in the past year.  Therefore, by definition, he has not experienced an incapacitating episode of IVDS, certainly not the two weeks of doctor-prescribed bed rest in the past year needed for the higher 20 percent rating under the revisions to DC 5293, up to and including the renumbering of this DC to 5243.

Also, despite his complaint of radiating pain or numbness into his left lower extremity on some earlier occasions, such as during his initial VA examination in February 2002, there are no objective findings of radiculopathy or sciatic neuropathy of the lower extremities until much later, in April 2006.  And that is the effective date of the separate ratings for his lower extremity radiculopathy.  The October 2002 and June 2005 VA examinations that occurred in the interim found negative straight leg raises and normal muscle strength, reflexes and sensation in the lower extremities.  Therefore, separate ratings for the associated radiculopathy of the lower extremities were not warranted prior to April 2006.

When additionally considering the General Rating Formula for Diseases and Injuries of the Spine, it has not been shown the Veteran's thoracolumbar spine (thoracic and lumbar segments) is ankylosed, either in a favorable or unfavorable position.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Here, there is not objective clinical indication of either, and the Veteran's forward flexion is not limited to 30 degrees or less to otherwise warrant assigning a 40 percent rating under the revised DC 5293 (or 5243).

His forward flexion was most limited during his August 2008 VA examination, when it was to 60 degrees when considering the effect of his pain.  But that only entitles him to at most a 20 percent rating under the revised DC 5242 (which, in addition to DC 5003, considers degenerative arthritis (i.e., DJD) of the spine, including the affect pain has on range of motion).  Again, though, because that VA examiner described the Veteran's disc disease (IVDS, i.e., DDD) as "severe", the former DC 5293 makes provision for the assignment of a higher 40 percent rating, even despite the Veteran not perfecting his appeal concerning his disagreement with the additional and separate 0 percent ratings he received for his associated lower extremity radiculopathy under DC 8520 by way of the revised DCs 5235-5243.  VA adjudicators are precluded from applying these revised criteria prior to their effective date, but there is nothing in the statutes, regulations or case law preventing the Board from continuing to apply the old or former criteria, even after the revisions, where, as here, they are more favorable to the Veteran's claim and provide a basis for assigning a higher rating.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); and VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).  The assessment of the overall severity of his disability is not limited solely to the enumerated rating criteria of a particular Diagnostic Code (whether new or old), rather, must consider the totality of his disability on his situation and circumstances and consequent effect on or diminution of his earning potential.  Cf. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (indicating the use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating).


III.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of 

disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 40 percent for the Veteran's low back disability contemplates the extent, severity and duration of his symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  His primary complaints have consisted of chronic pain, resultant limitation of motion, and radiating symptoms (pain and numbness) into his lower extremities, all of which are contemplated by the schedular ratings he has under the applicable Diagnostic Codes (5243, 8520, etc.).  There is no indication his low back disability has caused marked interference with his employment - meaning above and beyond that contemplated by his schedular ratings, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.

He has been continuously employed since the filing of this claim in October 1999, with no suggestion for example of any demotion or denial of a promotion, less than satisfactory performance appraisal, or special accommodation having to be made on account of his low back disability.  And although he has reported missing some time from work in years past because of this disability, usually just days in a given calendar or fiscal year, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 40 percent rating is granted as of August 1, 2008, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


